Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the final limitation ends in a repeated phrase "and an end command for preventing the first data from being programmed into a memory block of the memory device, to the memory device" (emphasis added).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

all logical values must match during comparison to trigger a program operation, otherwise if all logical values don’t match, processing the memory device as a bad device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al (US 2001/0021958 A1) hereinafter referred to as Zink in view of Lin (US 2010/0115325 A1) hereinafter referred to as Lin.

	Regarding claim 1, Zink teaches A controller comprising:
a buffer memory configured to store original data (Zink Fig. 3 SRAM 30; [0038] "The latter delivers parallel data PDATA to the input of the buffer BF, the output of which is connected to the internal bus 16. The buffer BF delivers the data PDATA on the internal bus 16 when receiving an instruction LOAD delivered by the synchronization circuit BFC"; in order for the Buffer to deliver data, it must first be storing the data);
a central processing unit configured to generate a first command for transmitting the original data to a memory device (Zink Fig. 3 REPCU 40, FLASH 10; [0047] "FPROG: program signal of a word (byte) in the main memory 10"; [0039] "The data input DIN of the main FLASH memory 10, which is connected inside the main memory 10 to the programming buffer register PGRC described above in relation with FIG. 2, is connected to the output DOUT of the buffer memory 30"; the output of the buffer 30 is connected to the page buffer of FLASH 10 to deliver the data to be stored),generate a second command for receiving data from the memory device, and store the data in the buffer memory (Zink Fig. 3; [0048] FREAD: read signal of a word in the main memory 10; [0038] "The data SDATA sent by the bus SPI are conditioned by the circuit CC1 and applied to the register SR1. The latter delivers parallel data PDATA to the input of the buffer BF"; as can be seen in Fig. 3, the output of the FLASH 10 is directed to bus SPI. The system then conditions the data through CC1 and delivers the data back to the buffer 30); and
a data comparator configured to compare the data stored in the buffer memory with the original data (Zink Fig. 3 logic comparator 45; [0077] "This step includes performing a parallel reading of the main memory 10 and the buffer memory 30 and comparing the data delivered by each of the memories. In this case, register 50 is reset and the central processing unit 40 scans, incrementing register 50, all the less significant addresses a.sub.16-a.sub.23 within the page defined by the most significant address bits a.sub.0-a.sub.15 stored in register 60. The words read in parallel in the two memories 10, 30 are, for example, applied to the two inputs of an 8 bit comparator (not shown), the output of which drivers a latch. The latch output passes to "1" if two words read in parallel are not identical. This checking process allows, for example, the memory 20 to send an error signal indicating to the user that the recording operation is erroneous and must be made again"; the system compares the data in FLASH (original data) with the data in the buffer (the data) using a logic comparator. The output of the comparator is then sent to the REPCU (central processing unit) to determine if the data is a match or if there is an error (defective)), however Zink does not explicitly teach what the system does with the results of the comparator, thus Zink does not explicitly teach wherein the central processing unit is further configured to determine whether the memory device is defective according to a comparison result of the data comparator.
Lin teaches wherein the central processing unit is further configured to determine whether the memory device is defective according to a comparison result of the data comparator (Lin [0033] “When the controller determines that the at least one error bit is an error correctable by ECCs, Step 916 is entered; otherwise (i.e. the controller determines that the at least one error bit is not an error correctable by ECCs, which means the at least one error bit cannot be corrected by the ECC engine), Step 928 is entered”; [0034] “In Step 928, the controller marks a bad block. More particularly, the controller marks the first block as a bad block”).
As Zink and Lin are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zink with the Bad block marking of Lin. One of 

Examiner respectfully notes that while the above teachings of Zink may not exactly teach the process in [0067]-[0072] of Applicant's disclosure, the current claims as broadly and simply claimed do not specify the process with the same level of detail given in the disclosure. It is not apparent from the claims that the second data is intended to be the original data that was stored in the page buffer. There is also no requirement in the current claims that the original data being sent to the comparator is originating from the buffer as it is stored in two places per the current claim language.

Independent claim 7 has substantially the same scope and limitations as claim 1 as it is the corresponding System claim. Therefore, claim 7 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 2, the combination of Zink and Lin teaches The controller of claim 1, wherein the buffer memory comprises: a first register configured to store the original data; and a second register configured to store the data received from the memory device (Zink Fig. 3 SRAM 30; SRAM is a type of memory used to make registers, each storage location in SRAM 30 can be thought of as a register, thus each set of data in the buffer can be thought of as stored in separate registers).

Regarding claim 4, the combination of Zink and Lin teaches The controller of claim 1, wherein the buffer memory is configured to output a comparison value obtained by performing a one-to-one comparison of bits of the data and the original data with each other under control of the data comparator (Zink Fig. 3 logic comparator 45; [0077] "This step includes performing a parallel reading of the main memory 10 and the buffer memory 30 and comparing the data delivered by each of the memories. In this case, register 50 is reset and the central processing unit 40 scans, incrementing register 50, all the less significant addresses a.sub.16-a.sub.23 within the page defined by the most significant address bits a.sub.0-a.sub.15 stored in register 60. The words read in parallel in the two memories 10, 30 are, for example, applied to the two inputs of an 8 bit comparator (not shown), the output of which drivers a latch. The latch output passes to "1" if two words read in parallel are not identical. This checking process allows, for example, the memory 20 to send an error signal indicating to the user that the recording operation is erroneous and must be made again").

Regarding claim 5, the combination of Zink and Lin teaches The controller of claim 4, wherein the data comparator is configured to: output a first result signal when all of the comparison values are the same logic value; and output a second result signal when there are different logic values among the comparison values (Zink Fig. 3 logic comparator 45; [0077] "This step includes performing a parallel reading of the main memory 10 and the buffer memory 30 and comparing the data delivered by each of the memories. In this case, register 50 is reset and the central processing unit 40 scans, incrementing register 50, all the less significant addresses a.sub.16-a.sub.23 within the page defined by the most significant address bits a.sub.0-a.sub.15 stored in register 60. The words read in parallel in the two memories 10, 30 are, for example, applied to the two inputs of an 8 bit comparator (not shown), the output of which drivers a latch. The latch output passes to "1" if two words read in parallel are not identical. This checking process allows, for example, the memory 20 to send an error signal indicating to the user that the recording operation is erroneous and must be made again"; a latch can output two values, 1 or 0. As a 1 is output when the two words are not identical, the 0 is output when the two words are identical).


	

Regarding claim 6, the combination of Zink and Lin teaches The controller of claim 5, wherein the central processing unit is configured to output commands to: perform a program operation in the memory device when the central processing unit receives the first result signal (Lin [0027] "In Step 914, the controller checks whether the status of the Flash memory 120 is normal. More particularly, as mentioned, the memory controller 110 reads the status register (not shown) of the Flash memory 120 to determine whether the status of the Flash memory 120 is abnormal. When the status of the Flash memory 120 is normal, Step 916 is entered; otherwise (i.e. the status of the Flash memory 120 is abnormal, which means the operation of programming/writing the page in Step 912 is considered unsuccessful), Step 920 is entered. [0028] In Step 916, the controller increases a page index. For example, the page index is defined as "Page", and the operation of increasing the page index in this step can be written as "Page++"" [0029] In Step 918, the controller determines whether the processing has been applied to the last page. More particularly, the controller determines whether the processing has been applied to the last page by checking the page index. When it is determined that the processing has been applied to the last page, the control procedure 910 is ended; otherwise, Step 912 is re-entered to program (or write) the next page"; When the device is operating normally, write operations continue); and process the memory device as a bad device when the central processing unit receives the second result signal (Lin [0033] “When the controller determines that the at least one error bit is an error correctable by ECCs, Step 916 is entered; otherwise (i.e. the controller determines that the at least one error bit is not an error correctable by ECCs, which means the at least one error bit cannot be corrected by the ECC engine), Step 928 is entered”; [0034] “In Step 928, the controller marks a bad block. More particularly, the controller marks the first block as a bad block”).

Examiner respectfully notes that while the above teachings of Lin may not exactly teach the process in [0067]-[0072] of Applicant's disclosure, the current claims as broadly and simply claimed do not specify the process with the same level of detail given in the disclosure. It is not apparent from the claims that the data to be programmed is the original data currently in the page buffer, or that the data to be programmed is even the original data or the second data. The claims only require that a program operation happen after the comparison when the results of the comparison indicates there is no defect.

Regarding claim 8, the combination of Zink and Lin teaches The memory system of claim 7, wherein the controller is configured to: output a first command set so that the first data is input to the page buffers of the memory device (Zink Fig. 3 REPCU 40, FLASH 10; [0047] "FPROG: program signal of a word (byte) in the main memory 10"; [0039] "The data input DIN of the main FLASH memory 10, which is connected inside the main memory 10 to the programming buffer register PGRC described above in relation with FIG. 2, is connected to the output DOUT of the buffer memory 30"; the output of the buffer 30 is connected to the page buffer of ); and output a second command set to receive the second data from the page buffers to which the first data is input (Zink Fig. 3; [0048] FREAD: read signal of a word in the main memory 10; [0038] "The data SDATA sent by the bus SPI are conditioned by the circuit CC1 and applied to the register SR1. The latter delivers parallel data PDATA to the input of the buffer BF"; as can be seen in Fig. 3, the output of the FLASH 10 is directed to bus SPI. The system then conditions the data through CC1 and delivers the data back to the buffer 30).

Regarding claim 17, Zink teaches A method of operating a controller, the method comprising:
storing first data in a first register (Zink [0047] "FPROG: program signal of a word (byte) in the main memory 10"; [0039] "The data input DIN of the main FLASH memory 10, which is connected inside the main memory 10 to the programming buffer register PGRC described above in relation with FIG. 2, is connected to the output DOUT of the buffer memory 30"; the output of the buffer 30 is connected to the page buffer (register PGRC) of FLASH 10 to deliver the data to be stored);
inputting the first data to a memory device (Zink [0047] "FPROG: program signal of a word (byte) in the main memory 10"; [0039] "The data input DIN of the main FLASH memory 10, which is connected inside the main memory 10 to the programming buffer register PGRC described above in relation with FIG. 2, is connected to the output DOUT of the buffer memory 30"; the output of the buffer 30 );
receiving second data from the memory device (Zink [0034] "The read circuit SA delivers in parallel on an output DOUT of the memory 10 the eight bits of a word read in the array 11");
storing the second data in a second register (Zink [0038] "The data SDATA sent by the bus SPI are conditioned by the circuit CC1 and applied to the register SR1. The latter delivers parallel data PDATA to the input of the buffer BF"; as can be seen in Fig. 3, the output of the FLASH 10 is directed to bus SPI. The system then conditions the data through CC1 and delivers the data back to the buffer 30 (second register));
comparing the first and second data, which are stored in the first and second registers, respectively, with each other (Zink Fig. 3 logic comparator 45; [0077] "This step includes performing a parallel reading of the main memory 10 and the buffer memory 30 and comparing the data delivered by each of the memories. In this case, register 50 is reset and the central processing unit 40 scans, incrementing register 50, all the less significant addresses a.sub.16-a.sub.23 within the page defined by the most significant address bits a.sub.0-a.sub.15 stored in register 60. The words read in parallel in the two memories 10, 30 are, for example, applied to the two inputs of an 8 bit comparator (not shown), the output of which drivers a latch. The latch output passes to "1" if two words read in parallel are not identical. This checking process allows, for example, the memory 20 to send an error signal indicating to the user that the recording operation is erroneous and must be made again"; the system compares the data in FLASH (original data) with the data in the buffer (the data) using a logic comparator. The output of the comparator is then sent to the REPCU (central processing unit) to determine if the data is a match or if there is an error (defective)), however Zink does not explicitly teach what the system does with the results of the comparator, thus Zink does not explicitly teach detecting a defect of the memory device according to a result of a comparison of the first and second data.
Lin teaches detecting a defect of the memory device according to a result of a comparison of the first and second data (Lin [0033] “When the controller determines that the at least one error bit is an error correctable by ECCs, Step 916 is entered; otherwise (i.e. the controller determines that the at least one error bit is not an error correctable by ECCs, which means the at least one error bit cannot be corrected by the ECC engine), Step 928 is entered”; [0034] “In Step 928, the controller marks a bad block. More particularly, the controller marks the first block as a bad block”).
As Zink and Lin are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zink with the Bad block marking of Lin. One of ordinary skill in the art would have been motivated to make this modification because while Zink is attempting to identify bad blocks to preserve data, Zink does not explicitly teach tracking the bad blocks to prevent future use. Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention include the bad block tracking of Lin with the bad block detection of Zink. As bad block 

Examiner respectfully notes that while the above teachings of Zink may not exactly teach the process in [0067]-[0072] of Applicant's disclosure, the current claims as broadly and simply claimed do not specify the process with the same level of detail given in the disclosure. It is not apparent from the claims that the second data is intended to be the original data that was stored in the page buffer. There is also no requirement in the current claims as to the locations of the two claimed registers. Thus if one register is part of the controller, and one register is part of the memory array, this still meets the current claimed features.

Regarding claim 18, the combination of Zink and Lin teaches The method of clam 17, wherein the second data is output from page buffers to which the first data of the memory device is input (Zink Fig. 2; as can be seen in Fig. 2 of Zink, all data passing in or out of the memory cells 11 pass through the PGRC (page buffer)).

Regarding claim 20, the combination of Zink and Lin teaches The method of clam 17, wherein detecting the defect of the memory device comprises: performing a program operation of the memory device when the same logical values are included in a comparison value obtained by a one-to-one comparison of bits of the first and second data with each other (Lin [0027] "In Step 914, the controller checks whether the status of the Flash memory 120 is normal. More particularly, as mentioned, the memory controller 110 reads the status register (not shown) of the Flash memory 120 to determine whether the status of the Flash memory 120 is abnormal. When the status of the Flash memory 120 is normal, Step 916 is entered; otherwise (i.e. the status of the Flash memory 120 is abnormal, which means the operation of programming/writing the page in Step 912 is considered unsuccessful), Step 920 is entered. [0028] In Step 916, the controller increases a page index. For example, the page index is defined as "Page", and the operation of increasing the page index in this step can be written as "Page++"" [0029] In Step 918, the controller determines whether the processing has been applied to the last page. More particularly, the controller determines whether the processing has been applied to the last page by checking the page index. When it is determined that the processing has been applied to the last page, the control procedure 910 is ended; otherwise, Step 912 is re-entered to program (or write) the next page"; When the device is operating normally, write operations continue); and processing the memory device as a bad device when different logical values are included in the comparison value (Lin [0033] “When the controller determines that the at least one error bit is an error correctable by ECCs, Step 916 is entered; otherwise (i.e. the controller determines that the at least one error bit is not an error correctable by ECCs, which means the at least one error bit cannot be corrected by the ECC engine), Step 928 is entered”; [0034] “In Step 928, the controller marks a bad block. More particularly, the controller marks the first block as a bad block”).

Claims 9-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zink and Lin as applied to claim 8 above, and further in view of Micron NAND FLASH 101 (revised April 2010), hereinafter referred to as Micron.

	Regarding claim 9, the combination of Zink and Lin teaches The memory system of claim 8, wherein the first command set comprises: a program command; a column address; a row address; the first data (Zink [0045] " Emitted Control Signals: [0047] FPROG: program signal of a word (byte) in the main memory 10"; [0033] "The array 11 includes 256 sectors of 256 pages each, where each page includes 256 words and each word includes 8 memory cells. The memory 10 receives on its address input an address of 24 bits including sixteen most significant bits a.sub.0-a.sub.7, a.sub.8-a.sub.15 and eight less significant bits a.sub.16-a.sub.23. The address bits a.sub.0-a.sub.15 are applied to a word line decoder WLD, and the bits a.sub.16-a.sub.23 are applied to a column decoder CLD"), however the combination of Zink and Lin does not explicitly teach an end command.
Micron teaches an end command (Micron Pg. 19 PROGRAM PAGE CACHE Operation, "PROGRAM PAGE CACHE MODE provides a performance improvement over normal PROGRAM PAGE operations (see Figures 14 and 15). PROGRAM PAGE CACHE MODE is a double-buffered technique that enables the controller to input data directly to the cache register and uses the data register as a holding area to supply data for programming the array. This frees the cache register so that the next sequential page operation can be loaded in parallel. In many applications, the programming time (tPROG) can be completely hidden. As with the PAGE READ CACHE MODE command, the data register is used to maintain the data throughput during the entire programming cycle. This frees the cache register to receive the next page of data from the controller").
As the combination of Zink with Lin and Micron are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Zink and Lin with the program page cache mode of Micron. One of ordinary skill in the art would have been motivated to make this modification because this command is a known command in the art used to send data to the page buffer (page cache) without programming the data into the FLASH cell. This allows the data to be sent to FLASH without yet incurring the write time penalty. This allows for parallel operations and improved efficiency (Micron Pg. 19).

Regarding claim 10, the combination of Zink, Lin, and Micron teaches The memory system of claim 9, wherein the program command is a command to cause the first data to be input to the page buffers (Zink Fig. 2; [0045] " Emitted Control Signals: [0047] FPROG: program signal of a word (byte) in the main memory 10"; ).

Regarding claim 11, the combination of Zink, Lin, and Micron teaches The memory system of claim 9, wherein the column address and the row address are addresses for a region into which the first data is to be programmed (Zink [0033] "The array 11 includes 256 sectors of 256 pages each, where each page includes 256 words and each word includes 8 memory cells. The memory 10 receives on its address input an address of 24 bits including sixteen most significant bits a.sub.0-a.sub.7, a.sub.8-a.sub.15 and eight less significant bits a.sub.16-a.sub.23. The address bits a.sub.0-a.sub.15 are applied to a word line decoder WLD, and the bits a.sub.16-a.sub.23 are applied to a column decoder CLD"; a word line (row) and the associated column identify a specific location in the FLASH array).

Regarding claim 12, the combination of Zink, Lin, and Micron teaches The memory system of claim 9, wherein the end command is a command for preventing the first data from being programmed into a memory block of the memory device (Micron Pg. 19 PROGRAM PAGE CACHE Operation, "PROGRAM PAGE CACHE MODE provides a performance improvement over normal PROGRAM PAGE operations (see Figures 14 and 15). PROGRAM PAGE CACHE MODE is a double-buffered technique that enables the controller to input data directly to the cache register and uses the data register as a holding area to supply data for programming the array. This frees the cache register so that the next sequential page operation can be loaded in parallel. In many applications, the programming time (tPROG) can be completely hidden. As with the PAGE READ CACHE MODE command, the data register is used to maintain the data throughput during the entire programming cycle. This frees the cache register to receive the next page of data from the controller").

Regarding claim 19, the combination of Zink and Lin teaches The method of clam 17, wherein inputting the first data to the memory device comprises transmitting: a program command for inputting the second data to page buffers of the memory device (Zink Fig. 2 ; [0045] " Emitted Control Signals: [0047] FPROG: program signal of a word (byte) in the main memory 10"; as can be seen in Fig. 2 of Zink, all data passing in or out of the memory cells 11 pass through the PGRC (page buffer)), however the combination of Zink and Lin does not explicitly teach and an end command for preventing the first data from being programmed into a memory block of the memory device, to the memory device.
Micron teaches and an end command for preventing the first data from being programmed into a memory block of the memory device, to the memory device (Micron Pg. 19 PROGRAM PAGE CACHE Operation, "PROGRAM PAGE CACHE MODE provides a performance improvement over normal PROGRAM PAGE operations (see Figures 14 and 15). PROGRAM PAGE CACHE MODE is a double-buffered technique that enables the controller to input data directly to the cache register and uses the data register as a holding area to supply data for programming the array. This frees the cache register so that the next sequential page operation can be loaded in parallel. In many applications, the programming time (tPROG) can be completely hidden. As with the PAGE READ CACHE MODE command, the data register is used to maintain the data throughput during the entire programming cycle. This frees the cache register to receive the next page of data from the controller").
As the combination of Zink with Lin and Micron are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Zink and Lin with the program page cache mode of Micron. One of ordinary skill in the art would have been motivated to make this modification because this command is a known command in the art used to send data to the page buffer (page cache) without programming the data into the FLASH cell. This allows the data to be sent to FLASH without yet incurring the write time penalty. This allows for parallel operations and improved efficiency (Micron Pg. 19).

Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zink and Lin as applied to claim 8 above, and further in view of Yi et al (US 2014/0068161 A1) hereinafter referred to as Yi.

Regarding claim 13, the combination of Zink and Lin teaches The memory system of claim 8, wherein the second command set comprises: a read command; a column address; a row address; and an output command (Zink [0045] " Emitted Control Signals: [0048] FREAD: read signal of a word in the main memory 10"; [0033] "The array 11 includes 256 sectors of 256 pages each, where each page includes 256 words and each word includes 8 memory cells. The memory 10 receives on its address input an address of 24 bits including sixteen most significant bits a.sub.0-a.sub.7, a.sub.8-a.sub.15 and eight less significant bits a.sub.16-a.sub.23. The address bits a.sub.0-a.sub.15 are applied to a word line decoder WLD, and the bits a.sub.16-a.sub.23 are applied to a column decoder CLD";), however the combination of Zink and Lin does not explicitly teach an address separation command.
Yi teaches an address separation command (Yi [0043] "As will be described in more detail later herein, according to an embodiment of the inventive concept, the host interface 2120 receives from the host a first command, a first address corresponding to the first command, a second address, an address state separation command for separating the first and second addresses from each other, and a second command corresponding to the second address").
As the combination of Zink with Lin and Yi are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Zink and Lin with the address separation command of Yi. One of ordinary skill in the art would have been motivated to make this modification because an address state 

Regarding claim 14, the combination of Zink, Lin, and Yi teaches The memory system of claim 13, wherein the read command is a command for reading the second data input to the page buffers (Zink Fig. 2; [0045] " Emitted Control Signals: [0048] FREAD: read signal of a word in the main memory 10"; the data is output of the memory cell array to the page buffer before being output to the rest of the system).

Regarding claim 15, the combination of Zink, Lin, and Yi teaches The memory system of claim 13, wherein the address separation command is a command for selecting the column address among the column address and the row address input to the memory device together with the read command (Yi [0043] "As will be described in more detail later herein, according to an embodiment of the inventive concept, the host interface 2120 receives from the host a first command, a first address corresponding to the first command, a second address, an address state separation command for separating the first and second addresses from each other, and a second command corresponding to the second address").

Regarding claim 16, the combination of Zink, Lin, and Yi teaches The memory system of claim 13, wherein the output command is a command for outputting the second data, which is input to the page buffer, to the controller (Zink Fig. 2; [0045] " Emitted Control Signals: [0048] FREAD: read signal of a word in the main memory 10"; the data is output of the memory cell array to the buffer).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zink, Lin, Micron, and Yi.

Regarding claim 3, the combination of Zink and Lin teaches The controller of claim 1, wherein the central processing unit is configured to generate and output: a program command for inputting first data to the memory device; a read command for reading second data from the memory device; and an output command for outputting the second data read from the memory device (Zink Fig. 2 ; [0045] " Emitted Control Signals: [0047] FPROG: program signal of a word (byte) in the main memory 10"; Zink [0045] " Emitted Control Signals: [0048] FREAD: read signal of a word in the main memory 10;"), however the combination of Zink and Lin does not explicitly teach an end command for preventing the first data from being programmed into the memory device; an address separation command for distinguishing an address to which the second data is input from the memory device.
Micron teaches an end command for preventing the first data from being programmed into the memory device (Micron Pg. 19 PROGRAM PAGE CACHE Operation, "PROGRAM PAGE CACHE MODE provides a performance improvement over normal PROGRAM PAGE operations (see Figures 14 and 15). PROGRAM PAGE CACHE MODE is a double-buffered technique that enables the controller to input data directly to the cache register and uses the data register as a holding area to supply data for programming the array. This frees the cache register so that the next sequential page operation can be loaded in parallel. In many applications, the programming time (tPROG) can be completely hidden. As with the PAGE READ CACHE MODE command, the data register is used to maintain the data throughput during the entire programming cycle. This frees the cache register to receive the next page of data from the controller").
As the combination of Zink with Lin and Micron are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Zink and Lin with the program page cache mode of Micron. One of ordinary skill in the art would have been motivated to make this modification because this command is a known command in the art used to send data to the page buffer (page cache) without programming the data into the FLASH cell. This allows the data to be sent to FLASH without yet incurring the write time penalty. This allows for parallel operations and improved efficiency (Micron Pg. 19).
Yi teaches an address separation command for distinguishing an address to which the second data is input from the memory device (Yi [0043] "As will be described in more detail later herein, according to an embodiment of the inventive concept, the host interface 2120 receives from the host a first command, a first address corresponding to the first command, a second address, an address state separation command for separating the first and second addresses from each other, and a second command corresponding to the second address").
As the combination of Zink, Lin, and Micron and Yi are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Zink, Lin, and Micron with the address separation command of Yi. One of ordinary skill in the art would have been motivated to make this modification because an address state separation command is a known command in FLASH when sending multiple commands from the controller to the FLASH device to differentiate the addresses for each command.

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132